Citation Nr: 0843223	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-18 648	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which, inter 
alia, denied the benefit sought on appeal.  Jurisdiction of 
the veteran's claim file is with the VARO in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining and retaining substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)  

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the veteran in  May 2004.  Further, in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, VA is required to provide the veteran with notice 
that a disability rating and effective date for the award of 
benefits will be assigned if TDIU is granted.  Despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for TDIU, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, the Board finds that 
VA has fulfilled its duty to notify under the VCAA. 

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
(STR's) as well as all identified relevant post-service VA 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  The veteran 
underwent VA examination in October 2004.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with statements of 
the case (SOC's) and supplemental statements of the case 
(SSOC's), which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case. 


ANALYSIS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  He is service-connected for residuals of a 
right knee injury with arthritis and a left knee strain with 
arthritis; both evaluated as 30 percent disabling.  His 
combined rating has been 60 percent since May 1999.  In 
February 2004, he applied for TDIU.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on TDIU.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).  Further, as in 
the present case, disabilities of one or both lower 
extremities, including bilateral factor, will be considered 
as one disability.  See 38 C.F.R. § 4.16(a)(1).  Therefore, 
the veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), and the only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a).  There is medical evidence of record showing that 
the veteran has other disabling conditions.  In particular, 
VA treatment records from March 2000, April 2000, June 2000, 
June 2001, July 2001, June 2002, October 2004 note that the 
veteran had a cerebrovascular accident (CVA) in September 
1996 that resulted in right hemiplegia.  Also, VA treatment 
records from December 1999, January 2000, March 2000, April 
2000, June 2000, June 2002, and October 2004 note that the 
veteran had diabetes and diabetic neuropathy of the lower 
extremities.  Additionally, various VA treatment records 
between April 2000 and October 2004 have noted that the 
veteran suffers from venus insufficiency of the lower 
extremities, decreased sensation in his legs, lower leg 
edema, and obesity.  However, these disabilities have not 
been taken into account by the Board in evaluating his 
individual unemployability status because they are not 
service-connected.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

The veteran's STR's note that he completed four years of high 
school and was employed as a locomotive fireman before 
enlisting in the service.  During a November 1995 hearing at 
the Cleveland VARO, the veteran testified that he had been 
self-employed "all [his] life".  The veteran claimed that 
he retired from farming when he was 65 years old 
(approximately 1987).  The veteran also stated that he had 
been a preacher, but he had also retired from preaching at 
some time prior to the 1995 hearing.  Additionally, in a 
April 2000 VA Form 21-8940, (Veteran's Application for 
Increased Compensation Based on Unemployability) the veteran 
claimed that he had retired as a bricklayer in 1996.

The veteran primarily contends that his service-connected 
knee disabilities render him unemployable.  In this regard, 
the veteran asserted in his January 2005 Notice of 
Disagreement (NOD) that his condition and age make it 
impossible for him to find any kind of employment.  The 
veteran also contended in his VA Form 9 (Appeal to the Board 
of Veterans' Appeals) that his knees are "worn out" and 
that he is unemployable because he does everything from a 
wheelchair and is confined to his house.  However, the Board 
notes that a review of the claims file reflects that the 
veteran didn't start to use a wheelchair until 2002-6 years 
after he retired from his last job as a bricklayer.  

Although the veteran maintains that his service-connected 
knee disabilities render him unemployable, the preponderance 
of the evidence is against such a conclusion.  

First, as noted above, the veteran retired from farming in 
approximately 1987; when his right knee was evaluated at 10 
percent disabling and his left knee was not service 
connected.  When the veteran was asked if his knee 
disabilities affected his ability to farm, the veteran stated 
that he added a step to his tractor to help him get onto it, 
and he could still, in 1995-8 years after retiring from 
farming-get onto the tractor.  Further, the veteran 
testified that his service-connected knee disabilities did 
not interfere with his ability to preach.  Further, the Board 
notes that the veteran retired as a self-employed bricklayer 
the same year he suffered a CVA resulting in right 
hemiplegia.  A March 2000 VA outpatient note indicates that 
the veteran was experiencing pain from diabetic neuropathy, 
but that he could drive a tractor or lawn tractor all day 
without pain.  This implies that he remained physically able 
to do such tasks, and that he was, in fact, engaging in such 
physical activity.  Therefore, the veteran has not reported 
any difficulties with prior employment related to his 
service-connected disabilities - in fact, he reported a long-
standing ability to engage in a physically demanding 
occupation despite his disabilities.

Second, there is no persuasive medical opinion of record 
indicating that the veteran is totally disabled or 
unemployable due to his service-connected disabilities or 
that he is incapable of doing any type of productive work.  
Rather, a VA examiner's report from an October 2004 VA 
Compensation and Pension (C & P) examination noted that the 
veteran could only walk two steps with assistance because of 
pain in both knee joints, impairment from severe diabetic 
neuropathy, and right-sided weakness associated with a 
previous CVA with right hemiplegia.  The examiner concluded 
that the veteran was unemployable because of his diabetes, 
diabetic neuropathy, status post CVA, and bilateral knee 
conditions.  The Board finds it significant that three of the 
four disabilities that the examiner felt rendered the veteran 
unemployable are not service-connected.  The VA examiner made 
no distinction of disability caused solely by the service-
connected knee conditions.

Upon physical examination during the previously noted October 
2004 C & P examination, the veteran's right knee flexion was 
95 (normal is 140) and extension was -15 (normal is 0).  The 
veteran's left knee flexion was 115 (normal is 140) and 
extension was 0 (normal is 0).  During repetitive motion, the 
veteran had easy fatigability, increased pain, and decreased 
range of motion of at least 20 percent or more in both knee 
joints with crepitation in the right knee.  It was noted that 
the veteran's ambulation was mainly in a wheelchair.  
Importantly, there were no incapacitating episodes or 
hospital admissions related to the veteran's knee within the 
prior twelve months.  

Although the veteran's service-connected knee disabilities 
clearly affect his ability to perform work that involves 
prolonged periods of standing or walking, the evidence does 
not indicate that he is unable to perform some other type of 
substantially gainful employment.  Moreover, there has been 
no medical opinion precluding the veteran from performing 
sedentary work.  Looking at the veteran's occupational 
history, he worked for many years as a preacher, and his 
service-connected conditions do not prevent him from engaging 
in this employment since he remains functionally capable of 
performing similar jobs.  

As such, although the veteran's service-connected 
disabilities are severe and, as such, limit his occupational 
opportunities, they are not shown to be of such severity as 
to preclude gainful employment.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, 4 Vet. App. at 363.  In this case, as in Van Hoose, 
there simply is no evidence of unusual or exceptional 
circumstances to warrant a total disability rating based on 
the veteran's service-connected disabilities alone.  
Accordingly, given the evidence of record, the Board finds 
that the veteran's service-connected conditions alone do not 
result in marked interference with employment.  See 38 C.F.R. 
§ 3.321(b)(1).  

Although the veteran claims that he has not held employment 
since 1996, the preponderance of the evidence is against 
finding that his service-connected disabilities have resulted 
in his unemployability.  In the absence of any evidence of 
unusual or exceptional circumstances beyond what is 
contemplated by the assigned disability evaluation of 60 
percent, the preponderance of the evidence is against the 
veteran's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disabilities or that he is incapable of 
performing the physical acts required by employment due 
solely to his service-connected disabilities, even when his 
disabilities are assessed in the context of subjective 
factors such as his occupational background and level of 
education.  Therefore, a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted in this case. 


ORDER

Entitlement to TDIU is not warranted.


____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


